UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2330


STEPHEN F. BUZZELL; KIMBERLY B. BUZZELL,

                Plaintiffs - Appellants,

          v.

JP MORGAN CHASE BANK, as Trustee; RESIDENTIAL FUNDING
CORPORATION, a/k/a Residential Funding Company, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00668-MHL)


Submitted:   March 18, 2016                 Decided:   March 31, 2016


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. and Kimberly B. Buzzell, Appellants Pro Se. Jennifer
Elle Bowen, Andrew Brian Pittman, TROUTMAN SANDERS, LLP,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stephen F. and Kimberly B. Buzzell appeal from the district

court’s    order   staying       the    proceedings       in       the   district        court

pending     resolution     of     the   state     court        case      in    which      they

asserted the same claims for breach of contract and constructive

fraud arising out of the foreclosure sale of their residence. *

The action in the district court was filed against JP Morgan,

which     was   previously      determined      to   be    in       privity        with    the

lenders in the action in the state court.                      Because resolution of

the     state   court     proceeding       will      result         in     res     judicata

application to the district court case, we have jurisdiction to

address this appeal.            See Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 10 (1983); see also Columbia Gas

Transmission, LLC v. David N. Martin Revocable Trust, 833 F.

Supp. 2d 552, 558 (E.D. Va. 2011) (providing standard for res

judicata).

      A    district     court’s    order       granting        a    stay      of   its    own

proceedings is reviewed for an abuse of discretion.                           Maryland v.

Universal Elections, 729 F.3d 370, 375 (4th Cir. 2013).                                    In

determining whether to grant the requested stay, the district

court     should   “balance       the   various      factors         relevant       to     the

      *The proceedings continue to be stayed as to Residential
Funding Corporation due to its bankruptcy filing. See 11 U.S.C.
§ 362(a) (2012).



                                           2
expeditious        and    comprehensive         disposition         of    the     causes        of

action on the court’s docket.”                  United States v. Ga. Pac. Corp.,

562 F.2d 294, 296 (4th Cir. 1977).

       The   pendency      of     a     state       court    action      does    not    bar      a

substantially        similar          proceeding        in     federal      court       unless

exceptional circumstances exist.                     See McLaughlin v. United Va.

Bank,    955 F.2d 930,    934-35        (4th    Cir.       1992).        Exceptional

circumstances       may    be     found      based     on    the    consideration          of    a

number of factors.           See Moses H. Cone Mem’l Hosp., 460 U.S. at

21-27; McLaughlin, 955 F.2d at 934; New Beckley Mining Corp. v.

Int’l Union, UMWA, 946 F.2d 1072, 1074 (4th Cir. 1991).                                    After

considering these factors, the district court determined that

they    weighed     in    favor        of   staying     the    proceeding.            We     have

reviewed     the    record       and    find    no     abuse   of     discretion        by    the

district court in staying the action pending resolution of the

state court action.          See Universal Elections, 729 F.3d at 375.

       Accordingly, we affirm the district court’s order granting

a stay of the action.                  We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     this     court       and    argument      would       not    aid    the

decisional process.

                                                                                      AFFIRMED




                                                3